BRYAN, Circuit Judge.
This appeal is taken on the ground that the decree of the District Court, which awarded $4,000 as salvage, is excessive. .
While appellant’s tug Standard, with eight barges loaded with fuel oil in tow, was proceeding down the Mississippi river, one of its two engines broke a camshaft. The other engine could not be used, and there were no anchors on board of sufficient weight to hold against the prevailing current in the river of 2% or 3 miles per hour. The result was that the fleet was adrift in the current without motive power to direct its eourse. Distress signals were given just above Rich Bend, and about 60 miles above New Orleans, and in response appellee’s river boat America came alongside. The barges were lashed ahead .of the Standard in tiers, and were being taken by the current toward the west bank. The America was made fast to the rear barge on the port side, and therefore had the fleet between her and the west bank. She backed up, straightened the fleet out, and placed it sidewise, so as to flank the west bank, where it was made fast, and so remained until repairs were made, after which it proceeded safely on its voyage. The America’s service began about 6:30 p. m., and lasted but little more, than an hour.
Five of the barges were constructed of wood, and because of their age were regarded by appellant to be of only nominal value. They were heavily loaded, and contained in the aggregate fuel oil of a value of approximately $29,000. Other approximate values, as estimated by appellant, were as follows: The three steel barges, $140,000; their cargo, $41,000; and the tug Standard, $38,000— or a total of $248,000. The America was insured for $40,000, though appellant claims that she was of much less value.
The risk to the. America was slight. It is suggested that, if the barges had struck the bank head on, or nearly so, the current was sufficient to swing the whole'fleet around and crush the America between it and the bank; but that operation would have been a slow one, and would have afforded ample time to east off lines. There was some risk that she might become disabled or damaged by striking a snag or floating piece of timber. There was apparent danger that, but for the America’s assistance, the current of the river would force the fleet of barges ■against the bank, and that the impact would break up one or more of the wooden barges. In that event there would have been a loss of cargo of considerable value. There was also apparent danger that one or more of the steel barges might have been broken in two by striking the bank, or some other object, with such force as would have raised up one end and placed too much weight on the other. The-greatest danger to the fleet was that of a collision with some moving vessel or stationary object on the river.
It is always difficult to arrive at a fail* award in salvage eases; but an appellate court “should not alter the decree for the reason that the amount awarded appears to be too large, unless the excess is so great that, upon any reasonable view of the facts found, the award cannot be justified by the rules of law applicable to the case.” The Connemara, 108 U. S. 352, 360, 2 S. Ct. 754, 759, 27 L. Ed. 751.
In this ease, considering the value of the property involved and the assistance rendered, which we think was meritorious, the amount awarded by the decree is not, in our opinion, so large as that it fairly can be held to be excessive.
The decree is affirmed.